318 S.W.3d 769 (2010)
Robert COCHRAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70933.
Missouri Court of Appeals, Western District.
August 31, 2010.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES E. WELSH, and KAREN KING MITCHELL, JJ.
Prior report: 39 S.W.3d 109.

ORDER
PER CURIAM:
Mr. Robert Cochran appeals the motion court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. He claims his trial counsel and his appellate counsel were ineffective.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).